DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 

Claims 1-20 are pending.  Of these, claims 1, 15 and 19 are independent.


Specification/Claim Informality Objections
In claims 4 and 6, line 7 of each claim, “by node” should be --by a node--.  
In claims 4 and 6, line 8 of each claim, “operation;” should be --operation; and--.
In claim 15, line 4, “in plurality” should be --in the plurality--.  
In claim 15, line 19, “by node” should be --by a node--.  .
In claim 18, line 18, “follower” should be --follower; and--.  
In claim 19, line 8, “of value” should be --of a value--.  
Appropriate corrections are required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a comparison of the first input and the second input” in lines 8-9; it is unclear in the claim what feature(s)/ characteristic(s) of the first and second inputs are intended to be compared (e.g., input impedances of the first and second inputs, sensed voltages established at the first and second inputs during the memory read operation, etc.).
Further, in claim 1, it is unclear in the claim whether the three recitations of “a memory read operation” in lines 11-12, 13 and 15-16 are intended to be different from or referring to “a memory read operation” recited earlier in line 7.
Further, in claim 1, it is unclear in the claim whether “a memory cell” in line 12 is intended to be different from or referring to “a memory cell” recited earlier in line 8.
Claims 2-14 depend from claim 1, thus are also rejected for the same reason(s) above for claim 1.

Further, in each of claims 3-7 and 9-12, it is unclear in the claims whether one or more recitations of “a memory read operation” are intended to be different from or referring to “a memory read operation” in line 7 of parent claim 1.

Further, claim 11 recites “a comparison of the first input and the second input” in lines 5-8; it is unclear in the claim what feature(s)/ characteristic(s) of the first and second inputs are intended to be compared (e.g., input impedances of the first and second inputs, sensed voltages established at the first and second inputs during the memory read operation, etc.).

Claim 15 recites “a comparison of the first input and the second input” in lines 8-9; it is unclear in the claim what feature(s)/ characteristic(s) of the first and second inputs are intended to be compared (e.g., input impedances of the first and second inputs, sensed voltages established at the first and second inputs during the memory read operation, etc.).
Further, in claim 15, it is unclear in the claim whether “a memory cell” in line 9 are intended to be different from or referring to “a memory cell” recited earlier in line 8.
Further, in claim 15, it is unclear in the claim whether the two recitations of “a memory read operation” in lines 12 and 21 are intended to be different from or referring to “a memory read operation” recited earlier in line 7.
Claims 16-18 depend from claim 15, thus are also rejected for the same reason(s) above for claim 15.

Further, in claim 18, it is unclear in the claims whether “a memory read operation” in lines 13-14 is intended to be different from or referring to “a memory read operation” in line 7 of parent claim 15.

Claim 19 recites “a difference between the first input and the second input” at the end of the claim; it is unclear in the claim what feature(s)/ characteristic(s) of the first and second inputs are intended to be compared for the difference therebetween (e.g., input impedances of the first and second inputs, sensed voltages established at the first and second inputs during the memory read operation, etc.).
Claim 20 depends from claim 19, thus is also rejected for the same reason(s) above for claim 19.

Further, in claim 20, “the difference in voltage between the first bias voltage and the second bias voltage” in lines 1-2 lacks a clear antecedent in the claims and is deemed indefinite.
Further, in claim 20, it is unclear in the claims whether “a memory read operation” in line 5 is intended to be different from or referring to “a memory read operation” in line 1 of parent claim 19.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0155146 A1 (“UEDA”) in view of IEEE Trans. Circuits and Systems—I: Regular Papers, Vol. 52, No. 7, July 2005, pp. 1276-1291 (“CARVAJAL”; an IDS reference).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, UEDA discloses a memory comprising: 
a plurality of memory cells, each memory cell of the plurality of memory cells for storing a value (e.g., MC’s in Fig. 8); 
read circuitry (e.g., including S/A in Fig. 8) for reading values stored in the plurality of memory cells (MC’s), wherein the read circuitry includes: 
a sense amplifier (e.g., S/A in Fig. 8) including a first input (e.g., the right input of S/A), a second input (e.g., the left input of S/A), and an output (of S/A) for providing an indication during a memory read operation of a value stored in a memory cell (e.g., the selected memory cell MC_s) based on a comparison of the first input and the second input (of S/A in Fig. 8); 
a first [source] follower (e.g., 5P-1 or 5N-1 in Fig. 8) for providing a first bias voltage (e.g., VSL or VBL in Fig. 8) to a node in a first current path (e.g., associated with Ir) coupled to the first input (the right input of S/A) during a memory read operation (Fig. 8), the first current path coupled to a memory cell of the plurality of memory cells (the selected memory cell MC_s) being read during a memory read operation (Fig. 8); 
a second [source] follower (e.g., 5P-2 or 5N-2 in Fig. 8) for providing a second bias voltage (e.g., VSL' or VBL' in Fig. 8) to a node in a second current path (e.g., associated with Iref) coupled to the second input (the left input of S/A) during a memory read operation (Fig. 8), the second bias voltage being different from the first bias voltage (i.e., VSL' is different from VSL, or VBL' is different from VBL; with reference to paragraph [0105]).
UEDA does not disclose that the [source] followers are flipped voltage followers.
However, CARVAJAL suggests, as an improved alternative to a source follower (e.g., Fig. 1(a), similar to that of UEDA), a flipped voltage follower (e.g., Fig. 1(b), as a modified source follower with a shunt feedback), with improved operational characteristics including a low output impedance, a large sourcing capability and a unity gain for low-voltage low-power operations (e.g., Abstract and column 2 on page 1276).  
Therefore, in view of the above teachings, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to adapt a flipped voltage follower for all the source followers (including the first and second [source] followers) of UEDA, as suggested in CARVAJAL (e.g., with reference to Figs. 1(a) and 1(b) and including appropriate adjustments for the transistor conductivity type and the bias voltages VSL, VSL’, VBL and VBL' in Fig. 8 of UEDA based on the unity gain of the flipped voltage follower), in order to provide improved operational characteristics including a low output impedance, a large sourcing capability and a unity gain for low-voltage low-power operations (e.g., Abstract and column 2 on page 1276 of CARVAJAL).  

Regarding independent claim 15, UEDA, as modified above (with reference to the rejection of claim 1 above), discloses a memory comprising: 
a plurality of memory cells, each memory cell of the plurality of memory cells for storing a value (e.g., MC’s in Fig. 8 of UEDA); 
read circuitry (e.g., including S/A in Fig. 8 of UEDA) for reading values stored in [the] plurality of memory cells (MC’s), wherein the read circuitry includes: 
a sense amplifier (e.g., S/A in Fig. 8 of UEDA) including a first input (e.g., the right input of S/A), a second input (e.g., the left input of S/A), and an output (of S/A) for providing an indication during a memory read operation of a value stored in a memory cell (e.g., the selected memory cell MC_s) based on a comparison of the first input and the second input (of S/A in Fig. 8 of UEDA), the first input being coupled to a memory cell of the plurality of memory cells being read during the memory read operation (i.e., the right input of S/A coupled to the selected memory cell MC_s); 
a flipped voltage follower (e.g., with reference to Fig. 1(b) of CARVAJAL, adapted for 5P-2 or 5N-2 in Fig. 8 of UEDA, in the above modification; see the rejection of claim 1 above) for providing a bias voltage (e.g., VSL' or VBL' in Fig. 8 of UEDA) to a node of a reference current path (e.g., associated with Iref) coupled to the second input (the left input of S/A) during a memory read operation (Fig. 8 of UEDA), the flipped voltage follower includes a first transistor and a second transistor coupled in series (e.g., with reference to M1 and M2 in Fig. 1(b) of CARVAJAL, as applied to the above modification); 
wherein the first transistor includes a first current electrode and a second current electrode (of M1 in Fig. 1(b) of CARVAJAL, as applied to the above modification); 
wherein the second transistor (M2 in Fig. 1(b) of CARVAJAL, as applied to the above modification) includes a current electrode coupled in the series to the first transistor on a first current electrode side of the first transistor (e.g., the electrodes associated with Vo in Fig. 1(b) of CARVAJAL, as applied to the above modification), and includes a control electrode (e.g., the gate of M2 in Fig. 1(b) of CARVAJAL, as applied to the above modification) biased by [a] node coupled to the first transistor on a second current electrode side of the first transistor during a memory read operation (e.g., the “y” node in Fig. 1(b) of CARVAJAL, as applied to the above modification); 
wherein the flipped voltage follower provides the bias voltage at a node between the current electrode of the second transistor and the first current electrode of the first transistor (e.g., the Vo node in Fig. 1(b) of CARVAJAL, as applied to the above modification, to provide VSL' or VBL' in Fig. 8 of UEDA).

Regarding independent claim 19, UEDA, as modified above (with reference to the rejection of claim 1 above), discloses a method of performing a memory read operation (e.g., Fig. 8 of UEDA) comprising: 
coupling a memory cell (e.g., the selected memory cell MC_s in Fig. 8 of UEDA) to be read in a first current path (e.g., associated with Ir) coupled to a first input of a sense amplifier (e.g., the right input of S/A) and providing a first bias voltage (e.g., VSL or VBL) to a first node in the first current path (associated with Ir) from a first flipped voltage follower (e.g., with reference to Fig. 1(b) of CARVAJAL, adapted for 5P-1 or 5N-1 in Fig. 8 of UEDA, in the above modification; see the rejection of claim 1 above); 
providing a second bias voltage (e.g., VSL' or VBL' in Fig. 8 of UEDA) to a second node in a second current path (e.g., associated with Iref) coupled to a second input of the sense amplifier (e.g., the left input of S/A) from a second flipped voltage follower (e.g., with reference to Fig. 1(b) of CARVAJAL, adapted for 5P-2 or 5N-2 in Fig. 8 of UEDA, in the above modification; see the rejection of claim 1 above), the second bias voltage being different from the first bias voltage (i.e., VSL' is different from VSL, or VBL' is different from VBL; with reference to paragraph [0105] of UEDA); 
providing an indication at an output of the sense amplifier (e.g., at the output of S/A in Fig. 8 of UEDA) that is indicative of value being stored in the memory cell (the selected memory cell MC_s) based upon a difference between the first input and the second input (of S/A in Fig. 8).

Regarding claim 2, UEDA, as modified above, discloses the memory of claim 1 wherein a difference in voltage between the first bias voltage and the second bias voltage is indicative of a reference memory value (i.e., VSL and VSL', or VBL and VBL' in Fig. 8 of UEDA, as modified above, are fixed reference voltages to generate Iref between the two Ir levels associated with the two resistance memory state values of the selected memory cell MC_s, thus the difference therebetween is indicative of/ associated with a reference memory; see also paragraphs [0116] and [0145] of UEDA; given a reasonable interpretation in the absence of further distinguishing details in the claim).

Regarding claims 3 and 20, UEDA, as modified above, discloses the memory of claim 1 and the method of claim 19, wherein a difference in voltage between the first bias voltage and the second bias voltage is between a first voltage drop value across the memory cell when the memory cell is storing a first memory state value and a second voltage drop value across the memory cell indicative of the memory cell storing a second memory state value during a memory read operation (since Iref in Fig. 8 of UEDA is between the two Ir levels associated with the two resistance memory state values of the selected memory cell MC_s, with reference to paragraphs [0116] and [0145] of UEDA; given a reasonable interpretation in the absence of further distinguishing details in the claim).

Regarding claim 4, UEDA, as modified above, discloses the memory of claim 1 wherein: 
the second flipped voltage follower (with reference to Fig. 1(b) of CARVAJAL, adapted for 5P-2 or 5N-2 in Fig. 8 of UEDA, in the above modification; see the rejection of claim 1 above) includes a first transistor and a second transistor coupled in series (e.g., M1 and M2 in Fig. 1(b) of CARVAJAL, as applied to the above modification); 
the first transistor includes a first current electrode and a second current electrode (of M1 in Fig. 1(b) of CARVAJAL, as applied to the above modification); 
the second transistor (M2 in Fig. 1(b) of CARVAJAL, as applied to the above modification) includes a current electrode coupled in the series to the first transistor on a first current electrode side of the first transistor (e.g., the electrodes associated with Vo in Fig. 1(b) of CARVAJAL, as applied to the above modification), and includes a control electrode (e.g., the gate of M2 in Fig. 1(b) of CARVAJAL, as applied to the above modification) biased by [a] node coupled to the first transistor on a second current electrode side of the first transistor during a memory read operation (e.g., the “y” node in Fig. 1(b) of CARVAJAL, as applied to the above modification, adapted for 5P-2 or 5N-2 in Fig. 8 of UEDA); [and]
the second flipped voltage follower provides the second bias voltage at a node between the current electrode of the second transistor and the first current electrode of the first transistor during a memory read operation (e.g., the Vo node in Fig. 1(b) of CARVAJAL, as applied to the above modification, to provide VSL' or VBL' in Fig. 8 of UEDA).

Regarding claim 5, UEDA, as modified above, discloses the memory of claim 4, but does not disclose that the control electrode of the second transistor is grounded when a memory read operation is not being performed.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to ground the control electrode of the second transistor (e.g., the gate of M2, as well as that of M1, in Fig. 1(b) of CARVAJAL, in the above modification) when a memory read operation is not being performed (and the bias voltage are not needed), since grounding various operational lines/ nodes in a memory device during standby was common and well known in the art, in order to reduce power consumption and/or noise interference during standby.

Regarding claim 6, UEDA, as modified above, discloses the memory of claim 4 wherein: 
the first flipped voltage follower (with reference to Fig. 1(b) of CARVAJAL, adapted for 5P-1 or 5N-1 in Fig. 8 of UEDA, in the above modification; see the rejection of claim 1 above) includes a third transistor and a fourth transistor coupled in series (e.g., M1 and M2 in Fig. 1(b) of CARVAJAL, as applied to the above modification); 
the third transistor includes a first current electrode and a second current electrode (of M1 in Fig. 1(b) of CARVAJAL, as applied to the above modification); 
the fourth transistor (M2 in Fig. 1(b) of CARVAJAL, as applied to the above modification) includes a current electrode coupled in the series to the third transistor on a first current electrode side of the third transistor (e.g., the electrodes associated with Vo in Fig. 1(b) of CARVAJAL, as applied to the above modification), and includes a control electrode (e.g., the gate of M2 in Fig. 1(b) of CARVAJAL, as applied to the above modification) biased by [a] node coupled to the third transistor on a second current electrode side of the third transistor during a memory read operation (e.g., the “y” node in Fig. 1(b) of CARVAJAL, as applied to the above modification, adapted for 5P-1 or 5N-1 in Fig. 8 of UEDA); [and]
the first flipped voltage follower provides the first bias voltage at a node between the current electrode of the fourth transistor and the first current electrode of the third transistor during a memory read operation (e.g., the Vo node in Fig. 1(b) of CARVAJAL, as applied to the above modification, to provide VSL' or VBL' in Fig. 8 of UEDA).

Regarding claim 7, UEDA, as modified above, discloses the memory of claim 6 further comprising: 
a bias [circuit] including a first output to provide a third bias voltage (e.g., to provide VREFp or VREFn in Fig. 8 of UEDA, as modified above) and a second output to provide a fourth bias voltage (e.g., provide VCLMPp or VCLMPn in Fig. 8 of UEDA, as modified above) different from the third bias voltage (e.g., with reference to paragraph [0105] of UEDA); 
wherein a control electrode of the first transistor receives the third bias voltage during a memory read operation (e.g., with reference to Vi on the gate of M1 in Fig. 1(b) of CARVAJAL, associated with VREFp or VREFn in Fig. 8 of UEDA, as modified above, in the above modification) and a control electrode of the third transistor receives the fourth bias voltage during a memory read operation (e.g., with reference to Vi on the gate of M1 in Fig. 1(b) of CARVAJAL, associated with VCLMPp or VCLMPn in Fig. 8 of UEDA, as modified above, in the above modification); 
wherein a difference between the third bias voltage and the fourth bias voltage is based on a voltage drop across a reference memory cell resistance during a memory read operation (i.e., VREFp and VCLMPp, or VREFn and VCLMPn in Fig. 8 of UEDA, as modified above, are fixed reference voltages to generate Iref between the two Ir levels associated with the two resistance memory state values of the selected memory cell MC_s, thus the difference therebetween is based on/ associated with a voltage drop across RC; see also paragraphs [0116] and [0145] of UEDA; given a reasonable interpretation in the absence of further distinguishing details in the claim).
UEDA, as modified, does not disclose that the bias [circuit] is a regulator.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to use a regulator for the bias circuit, since use of a regulator to provide a bias voltage was common and well known in the art, in order to improve stability of the bias voltage level and minimize load effects on the bias voltage level.

Regarding claim 8, UEDA, as modified above, discloses the memory of claim 4 wherein the second transistor is located in the second current path (i.e., M2 in Fig. 1(b) of CARVAJAL, as applied to the above modification, is part of the current path associated with Iref in Fig. 8 of UEDA; given a broadest reasonable interpretation in the absence of further distinguishing details in the claim).

Regarding claim 11, UEDA, as modified above, discloses the memory of claim 1 wherein the read circuitry further comprising: 
a plurality of sense amplifiers (e.g., the first S/A and the second S/A in Fig. 7 of UEDA) including the sense amplifier (e.g., associated with the first S/A in Fig. 7 of UEDA), each sense amplifier of the plurality of sense amplifiers including a first input, a second input, and an output (see each S/A in Fig. 7 of UEDA) for providing an indication during a memory read operation of a value stored in a memory cell based on a comparison of the first input and the second input of the each sense amplifier (with reference to each S/A in Fig. 7 of UEDA); 
a first plurality of flipped voltage followers including the first flipped voltage follower (e.g., Fig. 1(b) of CARVAJAL, adapted for 5P-1 or 5N-1 in Fig. 8 of UEDA, in the above modification, for the each S/A in Fig. 7 of UEDA; see also the rejection of claim 1 above), each flipped voltage follower of the first plurality of flipped voltage followers for providing the first bias voltage (VSL or VBL in Fig. 8 of UEDA) to a node in a first current path coupled to the first input of a sense amplifier of the plurality of sense amplifiers (with reference to the right input of S/A in Fig. 8, for each S/A in Fig. 7 of UEDA) during a memory read operation (Fig. 8 of UEDA); 
a second plurality of flipped voltage followers including the second flipped voltage follower (e.g., Fig. 1(b) of CARVAJAL, adapted for 5P-2 or 5N-2 in Fig. 8 of UEDA, in the above modification, for each S/A in Fig. 7 of UEDA; see also the rejection of claim 1 above), each flipped voltage follower of the second plurality of flipped voltage followers for providing the second bias voltage (VSL' or VBL' in Fig. 8 of UEDA) at a node in a second current path coupled to the second input of a sense amplifier of the plurality of sense amplifiers (with reference to the left input of S/A in Fig. 8, for each S/A in Fig. 7 of UEDA) during a memory read operation (Fig. 8 of UEDA).

Regarding claims 14 and 17, UEDA, as modified above, discloses the memory of claim 1 and the memory of claim 15, wherein the memory cells of the plurality of memory cells are characterized as resistive memory cells (e.g., including resistance-change memory elements 3us and 3s in Fig. 8).

Regarding claim 16, UEDA, as modified above, discloses the memory of claim 15 wherein the second transistor is located in the reference current path (i.e., M2 in Fig. 1(b) of CARVAJAL, as applied to the above modification, is part of the current path associated with Iref in Fig. 8 of UEDA; given a broadest reasonable interpretation in the absence of further distinguishing details in the claim).


Allowable Subject Matter
Claims 9-10, 12-13 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 9 and 10, the prior arts of record do not disclose or suggest the combination of all the limitations in each claim and parent claim 1, including:  the read circuitry further including a third flipped voltage follower for providing the second/ first bias voltage at an output of the third flipped voltage follower during a memory read operation, the output of the third flipped voltage follower is connected to a node of the second/ first flipped voltage follower that provides the second/ first bias voltage (understood in light of a flipped voltage follower in Fig. 5 of the present application).
Regarding claim 12 (and its dependent claim 13), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and intervening claim 11 and parent claim 1, including:  each flipped voltage follower of the second plurality of flipped voltage followers includes a node for providing the second bias voltage during a memory read operation, the nodes for providing the second bias voltage of the each flipped voltage follower of the second plurality of flipped voltage followers are connected together (i.e., the nodes are understood to be the output nodes of the flipped voltage followers).
Regarding claim 18, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and parent claim 15, including:  the node that the second flipped voltage follower provides the bias voltage is connected to the node that the flipped voltage follower provides the bias voltage (i.e., the nodes are understood to be the output nodes of the flipped voltage followers).


Relevant Art
US 4,388,705 A (“SHEPPARD”) teaches providing difference bias voltages to different current paths coupled to two sense amplifier inputs (e.g., Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is 571-272-1870.  The examiner can normally be reached M-F 8:30 am - 4:30 pm ET.
To request and schedule an interview, the applicant is advised to use the USPTO Automated Interview Request (AIR) Form at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html (or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824